Citation Nr: 1525246	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-03 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disorder, to include asbestosis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in May 2014.

The issue of service connection for a respiratory disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed claims for service connection for bilateral hearing loss, tinnitus, and PTSD in January 1997.  VA denied the claims in a June 1997 rating decision.  The Veteran submitted a Notice of Disagreement in August 1997, and the RO issued a Statement of the Case in November 1997.  The Veteran did not perfect an appeal of these issues, and did not submit new and material evidence within a year of the rating decision, so the rating decision became final.

2.  The Veteran filed a claim for service connection for a respiratory disorder in July 2000.  VA denied the claim in a March 2002 rating decision.  The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

3.  Since these final denials, the Veteran has submitted evidence which tends to substantiate the claims for bilateral hearing loss, tinnitus, and a respiratory disorder.  In contrast, the Veteran has not submitted evidence which, by itself or when considered with previous evidence of record, raises a reasonable possibility of substantiating the PTSD claim.

4.  Service caused the Veteran's bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

1.  The June 1997 rating decision denying the claims of service connection for bilateral hearing loss, tinnitus, and PTSD is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (1996).

2.  The March 2002 rating decision denying the claim of service connection for a respiratory disorder is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (1996).

3.  New and material evidence since the June 1997 and March 2002 decisions has been submitted to allow the reopening of the bilateral hearing loss, tinnitus, and respiratory disorder claims.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4. The criteria for reopening the PTSD claim have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Board is reopening and granting the claims of service connection for bilateral hearing loss and tinnitus on the basis of new and material evidence.  It is also reopening and remanding the respiratory disorder claim.  Therefore, VCAA notice compliance requires no further discussion for these claims.

As for the PTSD claim, under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In addition, Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  VA provided this notice to the Veteran in March 2011. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  

The Veteran has not submitted new and material evidence for the PTSD claim.  As such, VA will not reopen his claim, nor will it examine him.  38 C.F.R. § 3.159(c)(4)(iii) (providing medical examinations applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured); Paralyzed Veterans of America v. Sec'y of Veterans Affairs (PVA), 345 F. 3d 1134, 1341-43 (Fed. Cir. 2003) (statutory language and legislative history support regulation interpretation that VA has no duty to provide a medical examination until the case is reopened).

The Veteran had a VA Board Hearing in May 2014 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.




Reopening of the Claims on the Basis of New and Material Evidence - Hearing Loss, Tinnitus, and a Respiratory Disorder

The claims for service connection for bilateral hearing loss, tinnitus, and a respiratory disorder were previously denied, the prior decisions were not timely appealed, and the Veteran did not submit new and material evidence within a year of either rating decision.  As such those rating decisions are final.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of these claims, then they must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a two step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denials of these claims were in June 1997 and March 2002, and VA must determine whether new and material evidence has been submitted since that time to reopen them.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The June 1997 rating decision denied the claims for bilateral hearing loss and tinnitus because there was no evidence either condition was "caused by, or incurred during" the Veteran's service.  Additionally, the March 2002 rating decision denied the claim for a respiratory disorder because there was no evidence he had a respiratory disorder.  At the time of the denials, the record consisted of the Veteran's service treatment records and VA examinations.  

After the rating decisions, VA provided an audiological examination that questioned the accuracy of the Veteran's separation audiological examination, and the Veteran submitted evidence of a respiratory disorder.  In light of this evidence, the Board finds new and material evidence has been submitted since the denials of these claims.  The evidence is new since it was not considered during the previous adjudication of the claims, and it is material to the disposition of the claims. 

Accordingly, new and material evidence has been submitted to reopen these previously denied and unappealed claims.  38 U.S.C.A. § 5108.  

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  
Because the Veteran has been diagnosed with bilateral sensorineural hearing loss and tinnitus, and bilateral sensorineural hearing loss and tinnitus are organic diseases of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 

Bilateral Hearing Loss & Tinnitus

As discussed above, the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

The Veteran has hearing loss for VA purposes and has tinnitus.  Also, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a sheet metal worker.  In such a position, the Veteran was likely exposed to acoustic trauma.  38 U.S.C.A.§ 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  Thus, he has satisfied the first two prongs of a service-connection claim.  

VA examined the Veteran in August 2011.  The examiner stated he could not opine on the etiology of the Veteran's hearing loss or tinnitus without speculating because the whisper test the Veteran took upon separation was a "gross assessment of hearing acuity without frequency specific information."  

Notwithstanding this, the bilateral hearing loss and tinnitus claims may also be supported by evidence of a continuity of symptomatology or on a presumptive basis.  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts he has experienced hearing loss and tinnitus since discharge. See, e.g., May 2014 hearing transcript.  He is competent to report post-service symptoms of hearing loss, such as diminished hearing acuity.  Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  

The first medical evidence of hearing loss and tinnitus in the claims folder is from the April 1997 VA audiology examination report.  This first treatment is over 30 years after discharge from service.  However, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  While there is a lack of contemporaneous medical evidence of hearing loss for almost 30 years, nothing contradicts the Veteran's testimony, which the Board has found to be fully credible.  Accordingly, this militates in favor of a nexus between the Veteran's current bilateral hearing loss and tinnitus and any acoustic trauma during service, and service connection is granted.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375   (Fed. Cir. 2000).

PTSD

The last final denial of this claim was in June 1997.  The Veteran did not appeal that rating decision and failed to submit new and material evidence within a year of the rating decision.  VA must determine whether new and material evidence has been submitted since that time to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The June 1997 rating decision denied the claim because there was "no evidence whatsoever of PTSD symptoms," i.e., the Veteran did not meet the current disability prong of a service-connection claim.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

Here, at his Board hearing in May 2014, the Veteran testified he understood he needed to submit evidence of a diagnosis to substantiate his claim.  The Veteran's representative stated:
Now you clearly understand that there's a necessity to provide VA just proof of a current diagnosis of post-traumatic stress disorder linked back to that particular event.  Now, I've provided you information about vet centers that can assist you on that.  You also have VA doctors that you have access to.  It is your intent at this point to state that you're going to go talk to these doctors, clearly provide them the information about the event that VA's already acknowledged took place, so you don't necessarily need to bring these doctors any overt amount of information to prove the event, because VA's already acknowledged it, it's just really a matter of whether those doctors diagnose you with post-traumatic stress disorder.  Okay.  And you again understand that the minimum, whether it be a vet center person or a VA medical professional or even a civilian doctor that's capable of giving a diagnosis for PTSD, you're going to get that to us, and we'll get it to the Board, is that right?

The Veteran acknowledged that he understood that obtaining a psychiatric diagnosis  was necessary, and the Board held the record open for 60 days.  Unfortunately, in the year since that hearing, no evidence has been submitted showing that the Veteran has been diagnosed with an acquired psychiatric disability, to include PTSD.  In fact, no evidence has been submitted or obtained since June 1997 to show that the Veteran has been diagnosed with PTSD or any other psychiatric disorder.  

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since June 1997 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 
Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disability.


ORDER

VA has received new and material evidence to reopen a claim for service connection for bilateral hearing loss.  

Service connection for bilateral hearing loss is granted. 

VA has received new and material evidence to reopen a claim for service connection for tinnitus.  

Service connection for tinnitus is granted. 

The application to reopen a claim of service connection for PTSD is denied.


REMAND

The Board is reopening the claim of entitlement to service connection for a respiratory disorder because the Veteran has submitted new and material evidence.  The Board is remanding this claim to obtain outstanding evidence and for a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain ALL treatment records from the Family Medical Group of Texarkana.  The Veteran submitted a record from this facility in April 2015.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory disorder.  The examiner should diagnose any respiratory disorders to include asbestosis and COPD, and then opine as to whether it is at least as likely as not (50 percent or greater) that any diagnosed respiratory disorder either began during or was otherwise caused by the Veteran's military service, to include asbestos exposure therein.  Why or why not?

In providing this opinion, the examiner should consider the relevance, if any, of the following evidence: (i)  The Veteran testified he frequently worked with asbestos as a sheet metal worker during service. (ii)  Dr. R.C. diagnosed the Veteran with asbestosis in August 1998. (iii)  A VA examiner found the Veteran had "no present evidence of asbestosis" in January 2002. (iv)  Dr. S.H. diagnosed the Veteran with COPD in March 2015.  If asbestosis is not diagnosed, the examiner should explain why.
3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


